MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                 Feb 04 2019, 9:03 am
court except for the purpose of establishing                                  CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Melinda K. Jackman-Hanlin                                 Curtis T. Hill, Jr.
Greencastle, Indiana                                      Attorney General of Indiana

                                                          Abigail R. Recker
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re the Matter of J.G. and J.T.                         February 4, 2019
(Minor Children), Children in                             Court of Appeals Case No.
Need of Services;                                         18A-JC-2116
S.B. (Mother),                                            Appeal from the Hendricks
                                                          Superior Court
Appellant-Respondent,
                                                          The Honorable Karen M. Love,
        v.                                                Judge
                                                          Trial Court Cause Nos.
Indiana Department of Child                               32D03-1709-JC-141
                                                          32D03-1709-JC-143
Services,
Appellee-Petitioner.



Najam, Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-JC-2116 | February 4, 2019                  Page 1 of 9
                                            Statement of the Case
[1]   S.B. (“Mother”) appeals the trial court’s adjudication of her two minor

      children, J.G. and J.T. (“the Children”), as children in need of services

      (“CHINS”).1 Mother raises a single issue for our review, which we restate as

      the following two issues:


                 1.       Whether the trial court clearly erred when it concluded
                          that the Children’s physical or mental conditions are
                          seriously impaired or seriously endangered as a result of
                          the inability, refusal, or neglect of Mother to supply the
                          Children with necessary supervision.


                 2.       Whether the trial court clearly erred when it concluded
                          that the care, treatment, or rehabilitation the Children
                          need is unlikely to be provided or accepted without the
                          coercive intervention of the court.


[2]   We affirm.


                                     Facts and Procedural History
[3]   Mother is the adoptive mother of the Children, both of whom have extensive

      special needs. In particular, J.G. cannot speak, is mentally delayed, is deaf or

      nearly deaf, and has chronic lung disease, chronic respiratory failure, congenital

      osteodystrophy, and Melnick-Needles syndrome. J.T. is quadriplegic, blind,

      cannot speak, is intellectually challenged, cannot care for herself or urinate on




      1
          The adoptive father of the Children does not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 18A-JC-2116 | February 4, 2019   Page 2 of 9
      her own, and has scoliosis and a seizure disorder. Both of the Children need

      “around the clock supervision.” Tr. Vol. 2 at 54-55.


[4]   Mother lived with the Children at her residence, and she is a licensed registered

      nurse. Mother frequently relied on other adults to care for the Children.

      Occasionally Mother relied on home health nurses, but Mother also relied on

      close friends, namely, T.H.; T.H.’s boyfriend, P.R.; and Mother’s boyfriend,

      M.S. M.S. in particular frequently stayed overnight at Mother’s residence.


[5]   In late August of 2017, the Indiana Department of Child Services (“DCS”)

      responded to a report that the Children were unsupervised and that there was

      substance abuse at Mother’s home. The next day, DCS received an additional

      report that M.S. had sexually abused J.T. at Mother’s residence. DCS case

      managers met Mother at her home, and J.T. was transported to Riley Hospital

      for an examination. The examination substantiated that J.T. had been the

      victim of sexual abuse.


[6]   Child-abuse professionals at Riley Hospital directed Mother to bring J.T. to a

      follow-up appointment, but Mother did not do so. Although Mother

      acknowledged that the report had alleged M.S. as the perpetrator, Mother told

      DCS case managers that M.S. never had one-on-one contact with J.T.

      However, she acknowledged that M.S. spent the night at her home several

      times each week, and she agreed to a safety plan with DCS that was to prevent

      “any of the [C]hildren . . . to be around [M.S.]” Appellant’s App. Vol. 2 at 30.




      Court of Appeals of Indiana | Memorandum Decision 18A-JC-2116 | February 4, 2019   Page 3 of 9
[7]   Less than one week later, in a follow-up visit with DCS case managers, Mother

      admitted that she had violated the safety plan by allowing M.S. to be inside her

      home with the Children present. Mother also admitted that M.S. continued to

      have a key to her home. And Mother admitted that she knew T.H. suffered

      from schizophrenia and substance-abuse issues, but Mother “would still allow

      [T.H.] to supervise and watch the [C]hildren . . . .” Tr. Vol. 2 at 106.


[8]   DCS filed its petition alleging the Children to be CHINS, and the Children

      were removed from Mother’s care. After an ensuing fact-finding hearing in

      December 2017 and March 2018, the trial court found as follows:


              31. The Court finds Hannah Lyman[, a DCS family case
              manager (“FCM”),] is qualified, experienced[,] and credible.
              Multiple times while Ms. Lyman was the FCM [Mother] told her
              she did not want to do any services but she wanted to terminate
              her parental rights. FCM Lyman made specific referrals so
              [Mother] could visit [the Children] but [Mother] did not.


                                                      ***


              41. [Mother] has not visited [J.G.] while h[is] case has been
              pending.


              42. Michelle Schwab is a[n] LPN. Ms. Schwab was [J.G.’s]
              home health care nurse for almost a year. She also cared for
              [J.T.] a few times.


              Court finds Ms. Schwab credible. Ms. Schwab observed [M.S.]
              in the home with the [C]hildren six or seven days a week in the
              eight months before the [C]hildren were removed by DCS.


      Court of Appeals of Indiana | Memorandum Decision 18A-JC-2116 | February 4, 2019   Page 4 of 9
                                                ***


        44. At least once a week[,] [M.S.], [T.H.], or [P.R.] supervised
        the [C]hildren without [Mother].


        45. Ms. Schwab saw [M.S.] drink alcohol to the point of
        intoxication and to the point he passed out. . . .


        46. Ms. Schwab observed [T.H.] caring for the [C]hildren.
        When she was stable [T.H.] was appropriate but when [T.H.]
        was in a “sensitive state” she talked crazy and [T.H.] was not an
        appropriate caregiver.


        Ms. Schwab observed [M.S.] pinch [J.T.’s] cheeks and push her
        head back and forth.


        47. [P.R.] is/was [T.H.’s] boyfriend. [Mother] left [P.R.] alone
        with the [C]hildren at least two times. [P.R.] does not know how
        to care for [the Children with their] special needs.


        48. When [J.G.] gets excited or over[-]tired he has difficulty
        breathing.


        49. As of 12-19-17 [Mother] had not visited with [J.T.] since
        [J.T.] was removed from [Mother’s] care. [Mother] had refused
        services from DCS. [Mother] indicated she wanted to voluntarily
        terminate her rights to [the Children]. In mid-November 2017
        [Mother] said she changed her mind and wanted services and she
        provided a few drug screens which were negative. However,
        when FCM [Emily] Dippold last talked with [Mother] (before 3-
        1-18) [Mother] was not willing to participate in services.


        50. The Court does not find [Mother’s] testimony credible. The
        Court does find that [Mother] did admit she had not visited with
Court of Appeals of Indiana | Memorandum Decision 18A-JC-2116 | February 4, 2019   Page 5 of 9
        [J.G.] since he was removed from her care. [Mother] admitted
        she had seen [J.T.] one time on 2-14-18 since removal.


                                                ***


        54. Further, after [Mother] was notified that [J.T.], who is non-
        verbal, blind, and a [quadriplegic], was a victim of sexual abuse
        and was told the alleged perpetrator was her live-in boyfriend,
        [M.S.], and she agreed to deny [M.S.] any access to [J.T., s]he
        continued to allow him in her home and did not require him to
        surrender his key to the home. This indicates to the Court that
        [Mother] will not protect [J.T.] from potential sexual abuse.
        [J.T.] is helpless to protect herself and is fully dependent on
        caregivers twenty-four hours a day. [Mother] knew that [M.S.]
        drank alcohol to the point of intoxication and she was warned by
        home health care nurse Schwab that [M.S.] acted sexually
        inappropriately with her yet [Mother] continued to allow [M.S.]
        access to [J.T.] and continued to leave [the Children] in his care.


        Further, [Mother’s] failure to visit [J.T.] until approximately two
        weeks before the last day of the fact-finding hearing indicates to
        the Court that [Mother] does not really care about [J.T.] and it is
        unlikely that [Mother] will protect [J.T.] from individuals who
        may want to abuse [J.T.] in the future. [Mother] does not
        recognize the risk to [J.T.] and she needs professional help to
        learn how to recognize the risk and how to take appropriate
        precautions to protect [J.T.]


                                                ***


        56. . . . [J.G.] needs twenty-four[-]hour[-]a[-]day care by
        someone who is trained to recognize his special health needs and
        health issues and who can provide [J.G.] safe[,] appropriate
        supervision. [Mother] has left [J.G.] in the care of [T.H.] and
        others who were not able to appropriately supervise [J.G.] . . .

Court of Appeals of Indiana | Memorandum Decision 18A-JC-2116 | February 4, 2019   Page 6 of 9
              57. [Mother’s] statements that she wanted to terminate her
              parental rights and [Mother’s] failure to visit [J.G.] at all during
              the six months this case has been pending indicates to this court
              that she does not care about [J.G.’s] welfare especially his mental
              conditions (emotions). Based on the testimony presented the
              court concludes that [J.G.] can interact with and enjoy the
              presence and love of others.


      Appellant’s App. Vol. 2 at 31-33. The court then adjudicated the Children to be

      CHINS. This appeal ensued.


                                     Discussion and Decision
                                             Standard of Review

[9]   Mother appeals the trial court’s adjudication of the Children as CHINS. Our

      Supreme Court recently set out our standard of review:


              When reviewing a trial court’s CHINS determination, we do not
              reweigh evidence or judge witness credibility. In re S.D., 2
N.E.3d 1283, 1286 (Ind. 2014). “Instead, we consider only the
              evidence that supports the trial court’s decision and [the]
              reasonable inferences drawn therefrom.” Id. at 1287 (citation,
              brackets, and internal quotation marks omitted). When a trial
              court supplements a CHINS judgment with findings of fact and
              conclusions law, we apply a two-tiered standard of review. We
              consider, first, “whether the evidence supports the findings” and,
              second, “whether the findings support the judgment.” Id.
              (citation omitted). We will reverse a CHINS determination only
              if it was clearly erroneous. In re K.D., 962 N.E.2d 1249, 1253
              (Ind. 2012). A decision is clearly erroneous if the record facts do
              not support the findings or “if it applies the wrong legal standard
              to properly found facts.” Yanoff v. Muncy, 688 N.E.2d 1259, 1262
              (Ind. 1997) (citation omitted).


      Court of Appeals of Indiana | Memorandum Decision 18A-JC-2116 | February 4, 2019   Page 7 of 9
       Gr. J. v. Ind. Dep’t. of Child Servs. (In re D.J.), 68 N.E.3d 574, 577-78 (Ind. 2017)

       (alterations in original).


                                     Issue One: Necessary Supervision

[10]   Mother’s first contention on appeal is that the trial court erred when it

       concluded that the Children’s physical or mental health is seriously impaired or

       seriously endangered as a result of the inability, refusal, or neglect of Mother to

       supply the Children with necessary supervision. See Ind. Code § 31-34-1-1(1)

       (2018); Appellant’s App. Vol. 2 at 32-33. The entirety of Mother’s argument on

       this issue as it relates to both J.G. and J.T. is simply a request for this Court to

       disregard the evidence most favorable to the trial court’s judgment and to

       instead consider only the evidence Mother deems favorable to her desired

       conclusion. In other words, Mother’s argument is entirely premised on having

       this Court disregard our standard of review, which we will not do.


[11]   Mother has not carried her burden on appeal of demonstrating trial court error

       on this issue. The trial court’s findings as set out above are supported by the

       record—indeed, Mother does not actually challenge the trial court’s findings as

       set out above, she just ignores them—and the court’s findings support its

       conclusion. We affirm the trial court on this issue.


                                     Issue Two: Coercive Intervention

[12]   Mother next asserts that the trial court’s conclusion that the Children are

       unlikely to receive needed care, treatment, or rehabilitation without the

       coercive intervention of the court is clearly erroneous. But, again, the entirety

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-2116 | February 4, 2019   Page 8 of 9
       of Mother’s argument on this issue contravenes our standard of review as

       Mother simply requests this Court to consider only evidence that the trial court

       did not rely on. We will not disregard our standard of review. As with her first

       issue on appeal, Mother has not carried her burden on appeal of demonstrating

       trial court error, and, having reviewed the record, we cannot say that the trial

       court’s judgment on this issue is clearly erroneous. Accordingly, we affirm the

       court’s adjudication of the Children as CHINS.


[13]   Affirmed.


       Pyle, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JC-2116 | February 4, 2019   Page 9 of 9